On Petition for Rehearing
The executor herein has filed a petition for rehearing contending that lawful powers of attorney were executed by all of the interested heirs appointing and constituting M. E. Ruane *407and Roy A. Michaud as their attorneys in fact on February 15, 1949, and the affidavit of the clerk of the District Court annexed to the petition states that said powers of attorney are on file in his office. The State of Montana has filed objections and answer to the petition for rehearing, and as exhibits have attached photostatic copies of the purported powers of attorney running to Ruane and Michaud. From these exhibits it appears that they were signed on February 15, March 14, March 15 and March 19 in the year of 1949. They were all filed together in the office of the clerk of the District Court on June 14, 1949.
On only one of the purported powers of attorney is there  any indication of execution before a notary public by a certificate of that officer, and as to that one there is no English translation appended. None of the purported powers of attorney are certified as correct by a United States consul as required by section 91-3802, R.C.M. 1947. See In re Astibia’s Estate, 100 Mont. 224, 46 Pac. (2d) 712. It is apparent that no authority to represent the foreign heirs was on file with the District Court at the time of, or before the petition for determination of heirship was filed, and that is the determining factor. It should be remembered also that no allegation was made in that petition that the petitioners were acting as attorneys in fact for the foreign heirs, but the specific allegations thereof state they were acting under the court appointment. The fact that weeks later powers of attorney are produced and filed, even if properly executed, could not act retroactively to vest the court with jurisdiction. The time when valid powers of attorney must be filed to enable an attorney for foreign heirs to initiate heirship proceedings is at the time of, or before the filing of the petition, otherwise the court cannot acquire jurisdiction because the requisite petition has not been filed, being one signed by an heir or one entitled to distribution.
It has been suggested to the court, that situations arise where the only heirs are non-residents, or information is communicated to the District Court that there exist other heirs than those listed in the petition for letters. In order to clarify such sitúa*408tions, and perhaps others which might arise, we wish to make clear that this opinion is confined solely to the proper application of the provisions of sections 91-3801 to 91-3803, R.C.M. 1947. It applies only to the proper manner of determining heir-ship under those provisions of our code. However, in section 91-3803, R.C.M. 1947, appears the following provision: “Nothing in this chapter shall be construed to exclude the right upon final distribution of any estate to contest the question of heir-ship, title, or interest in the estate so distributed, where the same shall not have been determined under the provisions of sections 91-3801 to 91-3803, inclusive, but where the questions shall have been litigated under the provisions of these sections, the determination thereof, as therein provided, shall be conclusive in the distribution of said estate.”
In the case of In re Fleming’s Estate, 38 Mont. 57, 98 Pac. 648, approved by this court in In re Estate of Murphy, 57 Mont. 273, 188 Pac. 146, it is stated that there are two methods in which heirship may be determined: (1) by following the provisions of sections 91-3801 to 91-3803; and (2) in the proceedings upon final distribution. The latter rule is based on the above-quoted language of section 91-3803. In the Murphy case, 57 Mont. at page 286, 188 Pac. at page 151, the following language is significant: “In the Fleming Estate Case, this court held that the question of heirship, title, or interest in an estate could be raised in either of two proceedings: First, as provided for in sections 7670, 7671, and 7672, Revised Codes [1907, now R.C.M. 1947, sections 91-3801 to 91-3803]; or, second, in a contest upon final distribution of the estate * *
In our opinion herein we have stated that the provisions of  section 91-4316, R.C.M. 1947, could not be utilized to initiate any of the proceedings provided for in that section, but could be used if such proceedings were pending. It is obvious that if no determination of heirship is made before distribution and the administrator or executor then petitions for distribution, the way is clear for appointment of attorneys for non-resident or foreign heirs under the provisions of sec*409tion 91-4316, supra. In re Fleming’s Estate, supra, and In re Estate of Murphy, supra, establish the rule that heirship may be determined on final distribution, and section 91-3803, actually so provides.
For these reasons the petition for rehearing is denied.
MR. CHIEF JUSTICE HARRISON, and MR. JUSTICES CASTLES, ANGSTMAN, and ADAIR, concur.